Name: Council Regulation (EEC) No 1420/86 of 6 May 1986 amending Regulations (EEC) No 3542/85, No 3543/85 and No 3544/85 on the opening, allocation and administration of Community tariff quotas for certain fish and fillets of fish
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 86 Official Journal of the European Communities No L 129/5 COUNCIL REGULATION (EEC) No 1420/86 of 6 May 1986 amending Regulations (EEC) No 3542/85 , No 3543/85 and No 3544/85 on the opening, allocation and administration of Community tariff quotas for certain fish and fillets of fish THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas Council Regulations (EEC) No 3542/85 ('), No 3543/85 (2) and No 3544/85 (3) opened, for the period 1 January to 31 December 1986, Community tariff quotas for :  silver hake (Merluccius bilinearis) falling within subheading ex 03.01 B I t),  frozen cod fillets (Gadus morhua) falling within subheading ex 03.01 B II b) 1 ,  cod, dried, salted or in brine, whole, headless or in pieces, falling within subheading 03.02 A I b) of the Common Customs Tariff ; Whereas the Kingdom of Spain and the Portuguese Republic should participate in these tariff quotas accor ­ ding to their respective needs as from 1 March 1986 ; whereas this participation can initially be confined to the possibility of drawing, from the Community reserve constituted, the quantities corresponding to their imme ­ diate needs for exports from third countries, requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits.'. Article 2 Regulation (EEC) No 3543/85 is hereby amended as follows : 1 . the following paragraph shall be added to Article 1 : '3 . Within this limit, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calcu ­ lated in accordance with the relevant provisions laid down in the Act of Accession of Spain and Portugal .' ; 2. the following paragraph shall be added to Article 2 : '4. If an importer notifies imminent imports of one of the products in question in Spain or Portugal, and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits.'. Article 3 Regulation (EEC) No 3544/85 is hereby amended as follows : 1 . the following paragraph shall be added to Article 1 : *3 . Within this limit, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calcu ­ lated in accordance with the relevant provisions laid down in the Act of Accession of Spain and Portugal .' ; 2. the following paragraph shall be added to Article 2 : '4 . If an importer notifies imminent imports of one of the products in question in Spain or Portugal, and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits.'. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3542/85 is hereby amended as follows : 1 . the following paragraph shall be added to Article 1 : '3 . Within this limit, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calcu ­ lated in accordance with the relevant provisions laid down in the Act of Accession of Spain and Portugal.' ; 2 . the following paragraph shall be added to Article 2 : '4. If an importer notifies imminent imports of one the products in question in Spain or Portugal, and (  ) OJ No L 338 , 17. 12. 1985, p. 2. (2) OJ No L 338 , 17.12. 1985, p. 5 . (3) OJ No L 338 , 17. 12. 1985, p. 8 . No L 129/6 Official Journal of the European Communities 15. 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1986. For the Council The President P. H. van ZEIL